DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-24 are pending;
		Claims 1-24 are rejected. 
		Claims 21-24 have been added. 
		Claims 1-20 have been amended. 
Response to Amendments
Amendments filed 10/14/2021 have been entered. Amendments to the claims overcome §102 rejections for claims 1-17 previously set forth in non-final Office Action mailed 06/14/2021.
Amendments have necessitated new grounds of rejection.
Response to Arguments
Arguments filed 10/14/2021 have been entered. Arguments were fully considered.
On page 9 of Applicant’s arguments, Applicant argues that:
Applicant's claims systems and devices intercept contaminated water at depth and treat it in its integrated media. At this phase, the water includes the contaminants. Blocking the inlets altogether is harmful to the filtration of contaminated water because the water needs to flow to be decontaminated. If it blocked water flow, the groundwater would circumvent the filter and further contaminate ground around the filter, which frustrates the purpose of the invention. 

The modular nature of the media cartridge system encourages the groundwater to flow through both media cartridges and the baffles are specifically positioned to direct the groundwater flow through the media, as recited in Applicant's independent claims 1 and 18, as amended. No water flow blocking occurs. At least one media cartridge includes baffles that are positioned and designed to encourage groundwater flow through the media and into the second or neighboring cartridge or cartridges, multiples of which may be connected in sequence. 



	This argument is persuasive in view of amendments for claim 1 therefore previous rejections are withdrawn. The features of amended claim 1 are known in the art and taught in combination, therefore claims are rejected over Muir in view of Lee. 
	This argument is not persuasive in view of amendments for claim 18 therefore §102 rejection is maintained. 
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the cartridge” in line 3, consider rephrasing to – the first media cartridge – for clarity and consistency with other claim language. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 18, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the coupling” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims requires a coupling. 
Claim 6 recites “the end assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. In interest of advancing prosecution, it is interpreted that the claims requires an end assembly. 
Claim 18 recites “wherein the modular groundwater treatment cartridge causes the groundwater to flow into a neighboring groundwater treatment cartridge after the groundwater flows through the media of the modular groundwater treatment cartridge.” in lines 17-19. It is not clear if the limitation is directed to a process/method limitation or limiting the location of the cartridge with respect to a neighboring groundwater treatment cartridge. In interest of advancing prosecution, it is interpreted that the limitation is directed to a process/method limitation; and process/method limitations are presumed inherent.  
Claim 22 recites “are different media” in line 2 and Claim 24 recites “have different configurations” in line 2. The term “different” renders the claim indefinite because it is not clear what different is limited to, are there different sizes or shapes or something else? In interest of advancing prosecution, it is interpreted to be any difference. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Muir (USPN 7,014,755).
	Regarding claim 18, Muir teaches a modular (the filter/plug drain insert contains different modules or units therefore is modular) (see modules 70, 74, etc. in Fig. 1) groundwater treatment cartridge, comprising: 
	a main body (Fig. 1, main body 22 (Fig. 1, drain body 22); see C10/L54-62) having an annular cross-section (the drain body is cylindrical) (see C4/L56-65) with an interior surface (see Fig. 1) and an exterior surface of the main body (see Fig. 1), and a first end and a second end of the main body (see Fig. 1); 
	a media (see annotated Fig. 1 of media) contained within the main body (see Fig. 1), the media at least one of filtering or treating groundwater as the groundwater permeates through the media (filter pellets or grains) (see C8/L33-37);
	an annular (the spacer comprises a circular dividing member) (see C5/L49-57) baffle (spacer) (see C5/L35-40) (see annotated Fig. 1) disposed within the main body (see Fig. 1) and positioned within the media (see Fig. 1) contained within the main body, the annular baffle having an outer circumference that contacts the interior surface of the main body (each plate abuts the inner wall of the drain body) (see C5/L40-49) (see Fig. 1) and one or more openings spaced away from the outer circumference of the annular baffle (see Figs. 4-5), the annular baffle positioned to cause the groundwater to flow through the media instead of bypassing the media (the spacer is positioned within the media and has perforations for allowing flow through) (see Figs. 1 and 4) (spacers provide a fluid flow path) (see C9/L54-57); 
	a permeable retaining filter (Fig. 1, permeable retaining filter 46 (Fig. 1, barrier sheet 46)) (see C6/L45-50) positioned within the main body and contacting the media (see Fig. 1), the permeable retaining filter configured to retain the media within the main body (see Fig. 1); 
	a first end assembly (Fig. 1, first end assembly 24 (Fig. 1, lid 24); see C4/L48-52) disposed at the first end of the main body (see Fig. 1); and 

	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).
Annotated Fig. 1

    PNG
    media_image1.png
    535
    781
    media_image1.png
    Greyscale

	Regarding claim 19, Muir teaches the groundwater treatment cartridge of claim 18, wherein the media includes a reactive or absorbent media (rapid plugging material triggers a rapid plugging reaction) (see C9/L33-37) (see annotated Fig. 1) to chemically reduce a contaminant within the groundwater that permeates through the groundwater treatment cartridge (device for containing .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 6-12 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) and by evidence of Liang (USPN 5,798,040).
	Regarding claim 1, media cartridge system, comprising: a first modular media cartridge having: a first main body (Fig. 1, first main body 22 (Fig. 1, drain body 22); see C10/L54-62) having an interior surface (see Fig. 1) and exterior surface (see Fig. 1) and having a first end and a second (see Fig. 1); a first media (see annotated Fig.1 above), contained within the first main body (see Fig. 1) and structured to at least one of filter or treat a fluid permeating through the first media (filter pellets or grains) (see C8/L33-37); and a first baffle (see annotated Fig. 1 above), disposed within the first media, a periphery of the first baffle contacting the interior surface of the first main body and the first baffle having one or more openings spaced away from the periphery of the first baffle (spacer having openings spaced away from the periphery) (see Figs. 4-5), wherein the first baffle directs fluid flow through the first media (spacers provide a fluid flow path) (see C9/L54-57).

	In a related field of endeavor, Lee teaches a filter apparatus (see Entire Abstract) a second modular media cartridge (cartridge 200 (housing 200)) (see annotated Fig. 4) structured to be detachably (housings detachably coupled) (see pg. 4) (see Fig. 4) attached to the first modular media cartridge (cartridge 200 (housing 200)) (see annotated Fig. 4). Lee also teaches duplicate filter cartridges (each housing comprises filter member 400 and filtering network 500 therefore are duplicates) (see pg. 6).
Annotated Fig. 4

    PNG
    media_image2.png
    523
    687
    media_image2.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify filter media cartridge of Muir (as previously modified by Lee) by making the media cartridges detachable as disclosed by Lee because said detachable configuration provides the benefit of easy transport, install, replacement and repair (Lee, see pg. 4).
	Regarding claim 2, Muir and Lee teach the media cartridge system of claim 1, further comprising an end assembly (Muir, Fig. 1, end assembly 26 (Fig. 1, exit grate 26); see C5/L18-25) coupled to the first main body of the first media cartridge (Muir, see Fig. 1), the end assembly configured to at least one of restrain the first media within the media cartridge (the media is restricted by the grate) (Muir, see Fig. 1), provide an interconnection between the first media cartridge and the second media cartridge, provide a connection to a drill rod assembly.  
	Regarding claim 4, Muir and Lee teach the media cartridge system of claim 1, wherein the end assembly of the first media cartridge includes a flange (Lee, see Figs. 4-5) having one or more openings disposed thereon to allow the flange of the first media cartridge to be coupled to a flange of the second media cartridge by a fastener (bolt 800) (Lee, see Figs. 4-5) passing through one of the one or more openings of the flange of the first media cartridge and an opening of the flange of the second media cartridge (Lee, see Figs. 4-5).  
	Regarding claim 6, Muir and Lee teach the media cartridge system of claim 1, wherein the end assembly (see §112 indefiniteness) of the first media cartridge is a porous structure (lid perforations) (Muir, see C8/L39-47 and Fig. 2) configured to allow a fluid to pass through the end assembly of the first media cartridge and into the first main body.  
	Regarding claim 7, Muir and Lee teach the media cartridge system of claim 1, further comprising a first and a second retaining filter (Muir, Fig. 1, first and second permeable retaining 
	Regarding claim 8, Muir and Lee teach the media cartridge system of claim 7, wherein the first and second retaining filters are composed of a flexible material (barrier sheets are made from a non-woven pad material; this material is a flexible material) (Muir, see C6/L50-56) (additionally, the degree of flexibility is subjective) and further comprising a first and a second permeable filter support (Muir, see annotated Fig. 1 above) configured to restrain the retaining filter within the first main body. 
	Regarding claim 9, Muir and Lee teach the media cartridge system of claim 7, wherein the first and second permeable filters are constructed of a geotextile (barrier sheets are made from a non-woven pad material) (Muir, see C6/L50-56) (“geotextile” is known in the art as a permeable fabric and can be woven, knitted or non-woven therefore the non-woven pad material of Muir is geotextile).
	Regarding claim 10, Muir and Lee teach the media cartridge system of claim 1, wherein the first media includes a reactive media (rapid plugging material triggers a rapid plugging reaction) (Muir, see C9/L32-37 and annotated Fig. 1 above of media 58) configured to react with one or more contaminants within a fluid permeating through the first media cartridge and into the second media cartridge, the reactive media causing the one or more contaminants to be chemically reduced (device for containing spills of hydrocarbons and other chemicals) (see C1/L12-20) (rapid plugging material prevent contaminants from passing through the filter drain insert) (Muir, see C10/L25-33).  
	Regarding claim 11, Muir and Lee teach the media cartridge system of claim 1, wherein the first media includes a filtration media (Muir, see annotated Fig. 1 of media 48) composed of a plurality of media elements configured to retain at least a physical contaminant of a fluid permeating through the first media cartridge (barrier sheets impede passage of particulates) (Muir, see C6/L7-14). 
	Regarding claim 12, Muir and Lee teach the media cartridge system of claim 1, wherein the first baffle is coupled to the interior surface of the first main body (each plate abuts the inner wall of the drain body) (Muir, see C5/L45-49 and Fig. 1).

	Muir does not teach that said flange is configured to couple the groundwater treatment cartridge to the neighboring groundwater treatment cartridge.  
	In a related field of endeavor, Lee teaches a filter apparatus (see Entire Abstract) wherein a second cartridge (cartridge 200 (housing 200)) (see annotated Fig. 4) having a flange is coupled to a first cartridge (cartridge 200 (housing 200)) (see annotated Fig. 4). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the flange of Muir by configuring said flange to be coupled at an end of the cartridge for connecting to another cartridge as disclosed by Lee because said configuration provides the benefit of easy attachment (Lee, see pg. 4). 
	Regarding claim 21, Muir and Lee teach the media cartridge system of claim 1, wherein the first media and the second media are the same media (Modified Muir teaches that said second media is the duplicate of the first media therefore are the same media). 
	Regarding claim 22, Muir and Lee teach the media cartridge system of claim 1.
	The combination of references does not teach that said first media and said second media are different media.  
	Muir further teaches other embodiments that include fibrous filter material (fibrous filter material 92) (see C15/L1-5 and Figs. 12-13) which is not included in the first embodiment (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media cartridge system of Muir (as modified by Lee) by incorporating embodiment of Fig. 12 having different media than embodiment of Fig. 1 as disclosed by Muir because it is desirable in Muir to optimize the response of the filter/plug drain assembly to different contaminants and levels of contaminants (Muir, see C3/L45-50). 

	Regarding claim 24, Muir and Lee teach the media cartridge system of claim 1.
	The combination of references does not teach that said first baffle and said second baffle have different configurations.
	Muir further teaches other embodiments that include a large spacer (larger spacer 102) (see C16/L18-22) (see Figs. 14-15) which is not included in the first embodiment (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the media cartridge system of Muir (as modified by Lee) by incorporating embodiment of Fig. 14 having a different baffle configuration than embodiment of Fig. 1 as disclosed by Muir because it is desirable in Muir to optimize the response of the filter/plug drain assembly to different contaminants and levels of contaminants (Muir, see C3/L45-50). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) and further in view of Staiger (US 2007/0289918) and by evidence of Liang (USPN 5,798,040).
	Regarding claim 3, Muir and Lee teach the media cartridge system of claim 2. Muir further teaches that said exit grate may be attached to the drain body with conventional fasteners (Muir, see C5/L30-35). 
	The combination of references does not teach wherein the coupling (see §112 indefiniteness) between the end assembly and the first main body is a fused connection or a welded connection. 
	In a related field of endeavor, Staiger teaches a water filter cartridge (see Entire Abstract) comprising a filter cartridge comprising an upper housing and lower housing connected to one another by welding connection (see ¶41).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) and further in view of Schultz (USPN 6,101,871) and by evidence of Liang (USPN 5,798,040). 
	Regarding claim 5, Muir and Lee teach the media cartridge system of claim 2.
	The combination of references does not teach that said end assembly of the first media cartridge includes a threaded opening structured to be couplable to a drill rod.  
	In a related field of endeavor, Schultz teaches an in-ground vapor monitoring device (see Entire Abstract) comprising a threaded opening structured to be couplable to a drill rod (auger 26 includes conventional threaded fixtures for attachment to standard drill rods) (see C3/L44-47) (see Fig. 3)
	As Muir, Lee and Schultz all teach filtering devices pertaining to removal of particulates, they are analogous. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the end assembly of Muir by incorporating threads of Schultz to make couplable to a drill rod because threads provide the benefit of attachment with standard equipment without requiring additional special fittings (Schultz, see C3/L39-50). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) and further in view of Gannon (USPN 6,503,390) and by evidence of Liang (USPN 5,798,040).
	Regarding claim 13, Muir and Lee teach the media cartridge system of claim 1.
	The combination of references does not teach a circumferential seal disposed about a circumference of an exterior surface of the first main body, the circumferential seal configured to contact a surrounding environment of the first media cartridge to minimize a fluid passing around the first main body of the first media cartridge.  
	In a related field of endeavor, Gannon teaches a filtration device (see Entire Abstract) comprising a circumferential (for use in circular drains) (see C7/L24-26) seal (Fig. 5, seal 100  (Fig. 5, gasket 100); see C11/L43-48) disposed about a circumference of an exterior surface of the main body (gasket is placed around the inner housing) (see C11/L42-47) (see Fig. 5), the circumferential seal configured to contact a surrounding environment of the media cartridge (any location around the body is considered “a surrounding environment of the media cartridge”, see Fig. 5) to minimize a fluid passing around the main body of the media cartridge (gasket provides a liquid-tight seal) (see C11/L43-48).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the main body of Muir by incorporating a circumferential seal around the exterior surface of the main body to minimize fluid passing around as taught by Gannon because a seal provides the benefit of providing a liquid-tight seal forcing all water to enter the treatment compartment and not flow down the sides of the housing untreated (Gannon, see C9/L21-29).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) in view of Gannon (USPN 6,503,390) and further in view of Young (USPN 2,785,803) and by evidence of Liang (USPN 5,798,040).
	Regarding claim 14, Muir, Lee and Gannon teach the media cartridge system of claim 13.

	In a related field of endeavor, Young teaches a water filter (see Entire Abstract) wherein the flexible seal is a rubber seal (rubber sealing gasket) (see C2/L18-25) (rubber is considered a flexible material).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the undisclosed gasket material of Muir (as modified by Gannon) with the flexible material (rubber material) of Young because the simple substitution of one known gasket material means with another known flexible (rubber) material means will obviously result in a suitable material for a gasket (Young, see C2/L18-25) with an expectation of success. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 15, Muir, Lee, Gannon and Young teach the media cartridge of claim 14, wherein the flexible seal is a rubber seal (rubber sealing gasket) (Young, see C2/L18-25)  disposed about the circumference of the exterior surface of the first main body (Gannon, see Fig. 5) and sized to extend from the exterior surface of the first main body to the surrounding environment of the first main body (Gannon, any location around drain body is considered “a surrounding environment of the media cartridge”, see Fig. 5).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muir (USPN 7,014,755) in view of Lee (KR 20120061346) in view of Gannon (USPN 6,503,390) and further in view of Parent (USPN 6,581,682) and by evidence of Liang (USPN 5,798,040).
	Regarding claim 16, Muir, Lee and Gannon teach the media cartridge system of claim 13.
	The combination of references does not teach that said circumferential seal is an expanding seal configured to expand from a first circumference to a second circumference in reaction to contact with water.  
	In a related field of endeavor, Parent teaches an expandable borehole packer (see Entire Abstract) wherein the circumferential (see Fig. 5) seal is an expanding seal (expanding sealing 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the seal (gasket) of Muir (as modified by Gannon) with the seal of Parent because the simple substitution of one known seal (gasket) means with another seal means will obviously result in providing a seal for the annular space in a hole (Parent, see Abstract, lines 1-2; Gannon, “drainage openings”, see Abstract, lines 2-6 & Fig. 5) with an expectation of success. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
	Regarding claim 17, Muir, Lee, Gannon and Parent teach the media cartridge system of claim 16, wherein the expanding seal includes bentonite (bentonite) (Parent, see C2/L15-22)  contained within a permeable material (mesh sleeve) (Parent, see C4/L10-21) and disposed about the circumference of the exterior surface of the first main body (Parent, see Fig. 2).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        
/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778